May v Buffalo MRI Partners, L.P. (2017 NY Slip Op 04622)





May v Buffalo MRI Partners, L.P.


2017 NY Slip Op 04622


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, PERADOTTO, AND SCUDDER, JJ.


615 CA 16-01666

[*1]KEITH MAY, PLAINTIFF-RESPONDENT,
vBUFFALO MRI PARTNERS, L.P., ET AL., DEFENDANTS, AND HARI GOPAL, M.D., DEFENDANT-APPELLANT. (APPEAL NO. 1.) 


THE TARANTINO LAW FIRM, LLP, BUFFALO (JENNA S. STRAZZULLA OF COUNSEL), FOR DEFENDANT-APPELLANT.
ROLAND M. CERCONE, PLLC, BUFFALO (ROLAND M. CERCONE OF COUNSEL), FOR PLAINTIFF-RESPONDENT.

	Appeal from an order of the Supreme Court, Erie County (John M. Curran, J.), entered January 22, 2016. The order, inter alia, converted the motion of defendant Hari Gopal, M.D., to dismiss the amended complaint against him to a motion for summary judgment. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in May v Buffalo MRI Partners, L.P. ([appeal No. 2] ___ AD3d ___ [June 9, 2017]).
Entered: June 9, 2017
Frances E. Cafarell
Clerk of the Court